Citation Nr: 0712721	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dysthymia, prior to February 16, 2000.  

2.  Entitlement to a rating in excess of 50 percent for 
dysthymia with bipolar disorder, type II, from February 16, 
2000.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for sleep apnea 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
in December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board 
and was remanded in October 2003 and January 2006.

By rating decision in April 2005, the RO granted service 
connection for bipolar disorder, type II, and assigned a 50 
percent rating for psychiatric disability which it then 
described for rating purposes as dysthymia with bipolar 
disorder, type II.  As the two disorders were combined under 
one rating, the question of the proper rating for this 
disability remains in appellate status since the veteran 
expressly indicated that he was not satisfied with the RO's 
determination.  Where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, the RO and Board are required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to February 16, 2000, the veteran's service-
connected dysthymia was  productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From February 16, 2000, the veteran's service-connected 
dysthymia with bipolar disorder, type II, is characterized by 
occupational and social impairment with reduced reliability 
and productivity, but without deficiencies in most areas.

3.  Diabetes mellitus was not manifested during the veteran's 
active duty service, nor is diabetes mellitus otherwise 
related to such service. 

4.  Sleep apnea syndrome was not manifested during the 
veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Prior to February 16, 2000,  the criteria for entitlement 
to a disability evaluation of 30 percent, but no higher, for 
the veteran's service connected dysthymia had been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9433 (2006).
 
2.  From February 16, 2000, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service connected dysthymia with bipolar disorder, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4, including §§ 4.7, 
4.130, Diagnostic Codes 9432, 9433 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Sleep apnea syndrome was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2001, April 2001, April 2004 
and March 2006 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
issues on appeal were denied in June 2000 and August 2000 
rating decisions, prior to enactment of the VCAA.  In March 
2001, a VCAA letter was issued and subsequent letters were 
issued in April 2001, April 2004 and March 2006.  The VCAA 
letters notified the claimant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the claims, notices were provided 
prior to readjudication of the claim by the RO in the June 
2001 statement of the case, as well as the April 2005 and 
October 2006 supplemental statements of the case.  The 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection and an 
increased rating, but there has been no notice of the types 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection for diabetes mellitus and sleep 
apnea as well as a rating in excess of 50 percent for 
dysthymia with bipolar disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Further, as the Board finds 
below that a rating of 30 percent, but no higher, is 
warranted for the veteran's service-connected dysthymia prior 
to February 16, 2000, the veteran has not been prejudiced by 
receiving the inadequate notice.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in October 2004 and 
January 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected dysthymia, and later 
dysthymia with bipolar disorder, type II, warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
recognizes that the original appeal for an increased rating 
for dysthymia did not arise from the original assignment of a 
disability evaluation; however, given that the increase to 50 
percent was based on a grant of service connection and 
original assignment of a disability evaluation for bipolar 
disorder, the Board finds that this case should be evaluated 
under Fenderson.   As in the instant case, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

By rating decision in August 2000, the RO increased the 
disability rating for the veteran's service connected 
dysthymia to 10 percent, effective August 6, 1999, under 
Diagnostic Code 9433 for dysthymic disorder.  As previously 
mentioned, by rating decision in April 2005, the RO granted 
service connection for bipolar disorder, effective the date 
of claim, February 16, 2000; assigned a combined disability 
rating of 50 percent, under Diagnostic Code 9432 for bipolar 
disorder and Diagnostic Code 9433; and then described the 
veteran's psychiatric disability as dysthymia with bipolar 
disorder, type II.  Therefore, the Board must determine 
whether a rating in excess of 10 percent is warranted from 
August 6, 1999 to February 16, 2000 for the veteran's 
dysthymia, and whether a rating in excess of 50 percent is 
warranted from February 16, 2000 for dysthymia with bipolar 
disorder. 

Under the General Rating Formula for Mental Disorders (set 
forth at 38 C.F.R. § 4.130), a 10 percent rating is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medications.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school); a GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers); a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships; a GAF between 71 to 80 is 
indicative that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more that 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work). 

Prior to February 16, 2000

The Board now turns to whether a rating in excess of 10 
percent is warranted prior to February 16, 2000 for 
dysthymia.  An August 1999 VA treatment record showed that 
the veteran complained that he was sluggish, sad much of the 
time with low appetite, poor concentration, and sleeping five 
hours a night.  The veteran indicated that every couple of 
months, he went through a period of about 10 days in which he 
had extensive energy, spoke rapidly, had flight of ideas and 
could not keep up with his thoughts, stopped sleeping and 
eating, and attended multiple tasks at once.  The examiner 
noted that the veteran had no history of inpatient 
psychiatric hospitalization or suicide attempts.  The veteran 
was alert, well-kempt, and congenial.  His speech was of 
regular rate and rhythm.  Mood was dysphoric and affect was 
constricted.  The veteran was negative for suicidal and 
homicidal ideation as well as delusions and hallucinations.  
The diagnosis was bipolar disorder, depressed.  The examiner 
stated that the veteran had bipolar depression, depressive 
ruminations without suicidal ideation.  

Another VA treatment record on the same day stated that the 
veteran presented as depressed, but endorsed symptoms 
consistent with manic episodes, such as racing thoughts, 
irritability and high activity followed by episodes of 
irritability, low energy, increased sleep and appetite, 
anhedonia and suicidal ideation (no intent or plan).  
Suicidal ideation was only reported in the last two weeks.  
Veteran reported problems with anger and verbal behaviors 
directed toward employers, wife and "anybody" when he 
becomes angry.  He stated that it was hard to be compliant 
with schedules when either depressed or manic making any 
prolonged management of his health difficult.  The veteran 
was currently separated from his wife of 25 years and had 
intense anger over the death of his father when he was 16 
years old.  The veteran indicated that his mood was not so 
good, and affect was depressed.  The veteran cried over his 
father during the session.  His thoughts were goal directed 
and linear.  Hygiene and grooming were relaxed, but within 
normal.  The examiner indicated that the veteran met the 
criteria for bipolar mixed.  A subsequent treatment record in 
August 1999 showed that the veteran was feeling much better 
since beginning medication.  

The veteran had numerous follow up treatment sessions at the 
VA through the applicable time period.  In summary, a 
September 1999 record indicated that the veteran reported 
symptoms consistent with an anxiety attack.  He had a sad 
affect, but thoughts were linear and goal-oriented, and he 
denied suicidal or homicidal ideation at this time.  Verbal 
skills, hygiene and interpersonal cues appeared to be within 
normal.  However, an October 1999 record indicated that a 
recent car accident had served to stress the veteran and 
elicited what appeared to be a mixed bipolar state with 
aspects of depression, irritability, flight of ideas and 
increased energy. Another treatment record indicated that the 
veteran reported suicidal ideation without plan or attempt.  
Generally, these records showed that the veteran presented as 
anxious and depressed.  A November 1999 record indicated that 
the veteran was oriented to place and time, but experienced 
difficulty with identifying the day and had to look at his 
social security number.  Another record indicated that the 
veteran also reported memory disturbance.  Lastly, a January 
2000 treatment record indicated that the veteran's thoughts 
were somewhat suspicious, but no delusions were in evidence.  

It is impossible to distinguish which of the veteran's 
symptoms described in these treatment records were related to 
his service-connected dysthymia and which are related to his 
nonservice-connected bipolar disorder during this time 
period.  Thus, in a situation such as this, where it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such signs and symptoms 
should be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet.App. 181, 182 (1998).

Therefore, based on the medical evidence during this time 
period, the Board finds that a 30 percent rating is 
warranted.  The treatment records during this period showed 
that the veteran exhibited a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss, which are essentially all of the criteria 
for a 30 percent rating.  Thus, in resolving all benefit of 
the doubt in favor of the veteran, the Board finds that the 
veteran's level of disability during this period more nearly 
approximated the criteria for a 30 percent rating.  See 
38 U.S.C.A. § 5107.

Nevertheless, there was no medical evidence of symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; weekly panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships to warrant a 50 percent rating.  The Board 
recognizes that the one of the VA treatment records indicated 
that the veteran had suicidal ideation, which is one of the 
criteria for a 70 percent rating.  However, the majority of 
the treatment records during this time period showed that the 
veteran did not have any suicidal ideation.  Moreover, in the 
one record that did report suicidal ideation, it was also 
stated that there was no intent or plan.  

Thus, prior to February 16, 2000, a 30 percent rating, but no 
higher, is warranted for the veteran's service-connected 
dysthymia.  

From February 16, 2000

The Board now must determine whether a rating in excess of 50 
percent is warranted from February 16, 2000 for the veteran's 
service-connected dysthymia with bipolar disorder, type II.  
The veteran was afforded a VA examination in July 2000.  The 
veteran complained mainly of depression.  He denied any 
clear-cut manic episodes.  The examiner noted that treatment 
records documented the veteran having periods of up to 10 
days where his mood was elevated, needed hardly any sleep, 
spoke rapidly, had jumbled thinking, and tried to take on too 
many tasks at once.  However, the veteran indicated that he 
felt these periods were normal, and that all other times he 
was depressed.  Recent depressive symptoms included 
dysphoria, highly variable sleep, usually insomnia, guilty 
ruminations, thoughts of suicide without plan, poor self 
esteem, poor libido, low energy, poor memory and 
concentration, and psychomotor slowing.   The veteran also 
reported a chronic history of short temper out of proportion 
to provocation, which consisted of yelling and throwing 
things, but not physical violence.  The veteran has had 
suicidal feelings, but no history of attempts, and no current 
plan or intent.  The veteran denied any history of violence.  
The veteran recently divorced from his wife of 25 years, and 
virtually had no social life beyond contact with his two 
grown children.  The veteran was most recently employed as a 
forklift operator, but due to a neck injury was placed on 
workmen's compensation.  The veteran indicated that he was a 
good worker and managed to be productively employed in spite 
of his mood problems.  On examination, the veteran was alert 
and oriented times four.  His speech was normal, but his 
affect and mood were both angry.  His thought process was 
linear, logical, and goal oriented.  His thought content was 
unremarkable, save for being angry concerning a prior 
incident at the VA medical center.  The veteran denied 
suicidal or homicidal ideation.  The veteran's memory was 
grossly intact with three out of three objects registered and 
recalled after five minutes.  The veteran's concentration was 
somewhat impaired and slowed, with two errors on five 
calculations doing serial sevens.  His abstractive abilities 
were intact.  His insight and judgment were fair.  The GAF 
was 65 and noted the highest level of functioning over the 
past year was 70.  The examiner diagnosed the veteran with 
bipolar disorder, type II, currently depressed; adjustment 
disorder due to recent divorce, and alcohol dependence in 
full remission for past five months.  

The veteran was afforded another VA examination in October 
2004.  The claims file was reviewed.  The examiner noted that 
the veteran continued to take a mood stabilizer.  His son had 
been monitoring his medication for the past two years.  
During this period, the veteran's mood had been fairly stable 
with symptoms consistent with dysthymia still present.  The 
examiner noted that the veteran used a continuous positive 
air pressure machine for his sleep apnea, and he could now 
sleep 10 to 12 hours uninterrupted when using it.  When the 
veteran stopped using his air pressure machine or mood-
stabilizing medication, he was too agitated to sleep for very 
long.  The veteran denied recent spending sprees or hypomanic 
behavior since control of his finances was given to his son.  
On examination, the veteran was adequately groomed, and 
disclosive with good eye contact.  The veteran's speech was 
of normal rate and rhythm, but at times he stuttered briefly.  
He had occasional difficulty with word finding, but he was 
able to find the word he wanted given some time.  The veteran 
was responsive to questions and his thoughts were logical and 
linear.  There was no indication of a thought disorder during 
clinical interview.  His affect was euthymic, and his mood 
appeared depressed.  The veteran denied any current homicidal 
or suicidal ideation.  Thought content was appropriate.  When 
the veteran got depressed, he indicated that he had more 
variable sleep patterns, irritability and dysphoria when 
around people.  However, once he was away from people, his 
dysphoria usually disappeared.  The veteran led a fairly 
isolative lifestyle and preferred it that way.  His memory 
problems appeared to have worsened because of his diminished 
concentration during times of stress.  The examiner noted 
that this may also be a result of poor diabetic control.  

During examination, his short and long term memory appeared 
to be intact.  The veteran denied abusing alcohol, recent 
hypomanic episodes and urges to spend more than he should.  
The examiner found that the veteran continued to meet full 
criteria for dysthymia.  The veteran had a history of 
hypomanic behavior, but symptoms were not evident at this 
examination, other than the veteran's account of previous 
behavior.  For the past two years, the veteran's hypomanic 
symptoms appeared to have diminished, and thus, it appeared 
that the veteran responded quite well to his medications.  
The veteran's data test scores when compared with 2000 
results suggested less current depressive symptoms.  His 
scores suggested moderate severity of both anxiety and 
depressive symptoms.  The diagnosis was dysthymia, and 
bipolar disorder, type 2, in current remission.  The GAF 
score was 50.  The examiner noted that the veteran's 
considerable medical issues and anxiety around people 
continued to cause the veteran considerable distress 
intermittently.  During this time, his poor concentration and 
cognitive functioning, increased irritability and drive to be 
isolative were sufficiently severe that his sustaining 
employment would be unexpected.  Should the veteran stop 
taking his current medications, the examiner suspected that 
he would quickly relapse and express his hypomanic 
tendencies.

VA treatment records showed continuing treatment for bipolar 
disorder as well as treatment in a stress management group.  
GAF scores ranged from 40 to 65.  Significantly, in November 
2004, the veteran had a neuropsychological consult.  The 
veteran was appropriate dressed, but had poor hygiene.  The 
veteran made good eye contact and exhibited good spontaneous 
speech of normal rate, volume and prosody.  There was no 
evidence of difficulty with language comprehension, but there 
was limited evidence of mild dysarthria.  The veteran's 
thoughts were logical, coherent, with no evidence of 
delusions or hallucinations.  The veteran denied suicidal 
ideation.  Affect was appropriate to situation/conversation; 
mood was euthymic, although veteran expressed a great deal of 
concern over his current level of cognitive functioning.  The 
veteran seemed to lack insight and problem solving skills, 
requesting suggestions for strategies to improve cognitive 
functioning.  However, the examiner noted that although there 
was no evidence of intentional malingering, the veteran's 
performance was indicative of overly exaggerated symptoms.  
Therefore, the results of the testing may underestimate the 
veteran's optimal level of cognitive functioning and should 
be interpreted with caution.  Based on the results, the 
examiner found that the veteran appeared to be experiencing 
difficulty with attention and encoding new information, 
reduced verbal fluency and slow information processing speed.  
His visual-spatial, language comprehension and set-shifting 
abilities were all within average range.  The examiner stated 
that the difficulties the veteran reported during his daily 
activities were likely a result of his anxiety and 
depression, as well as possibly bipolar disorder.  His poorly 
controlled hypertension and diabetes may also contribute to 
his cognitive functioning as well.  The examiner reiterated 
that the veteran's performance was indicative of overly 
exaggerated symptoms, and thus, the results of the testing 
may underestimate the veteran's optimal level of cognitive 
functioning and should be interpreted with caution.  His 
current GAF was listed as 60.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
occupational and social impairment with deficiencies in most 
areas to warrant the next higher rating of 70 percent.  The 
Board recognizes that at one time the veteran had a GAF score 
of 40, which is indicative of some impairment in reality 
testing or communication, as well as a GAF score of 50 at the 
October 2004 VA examination, which is indicative of serious 
symptoms.  Further, the November 2004 VA treatment record 
noted that the veteran had poor hygiene, which is one of the 
symptoms listed under the criteria for a 70 percent rating.  
However, the November 2004 VA psychological assessment noted 
a GAF of 60, and the veteran does not exhibit most of the 
other symptoms outlined in the criteria for a 70 percent 
rating, such as suicidal ideation or obsessional rituals.  
Both VA examinations and the November 2004 VA treatment 
record showed that the veteran expressly denied suicidal 
ideation, and there has been no competent medical evidence 
showing impaired impulse control or spatial disorientation.  
Further, the veteran has been able to maintain a relationship 
with both of his adult children.  Moreover, neither VA 
examinations nor the November 2004 treatment record found 
that the veteran's speech was illogical, obscure or 
irrelevant.  He was alert and oriented to place and person.  
Further, the November 2004 treatment record, which noted the 
hygiene problem as well as some cognitive problems, indicated 
that the veteran had exaggerated his symptoms.  Finally, 
according to the evidence of record, the veteran has never 
been hospitalized for his dysthymia with bipolar disorder.  
Under the circumstances, the Board must conclude that the 
current degree of impairment is adequately contemplated by 
the existing 50 percent rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should 
the veteran's dysthymia with bipolar disorder increase in 
severity, he may always put forth a new claim for an 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Diabetes Mellitus

The veteran is claiming entitlement to service connection for 
diabetes mellitus.  Service medical records showed that the 
veteran was diagnosed with exogenous obesity.  His weight was 
constantly monitored and he was on a weight control program.  
The Board notes that a January 1977 service medical record 
indicated that there was a history of diabetes in the 
veteran's family.  An April 1984 laboratory record showed a 
normal glucose reading of 84.  A January 1996 service medical 
record showed that the veteran's glucose was 99, within the 
normal range, and a September 1998 laboratory record showed a 
normal glucose reading of 102.   Further, an April 1989 
laboratory record showed a normal glucose test of 106 and a 
May 1989 record showed a normal glucose reading of 101.  A 
June 1989 service examination prior to discharge was silent 
with respect to any diagnosis of diabetes mellitus.  An 
attached medical history showed that the veteran had a 
grandmother with adult onset diabetes treated with insulin.    

The veteran has claimed that he was diagnosed with diabetes 
mellitus in 1991 at the Albuquerque VA Medical Center (VAMC).  
However, a February 1991 VA examination was silent with 
respect to any diagnosis of diabetes.  The first treatment 
record from Albuquerque VAMC was in January 1993 and related 
to a complaint of left hip pain.  The first post service 
medical evidence concerning diabetes mellitus is a July 1994 
VA optometry record, which indicated that the veteran was 
positive for diabetes mellitus for two weeks.  A November 
1995 VA optometry record indicated that the veteran was 
positive for diabetes mellitus for five months.  The Board 
notes that subsequent treatment records in 1999 and 2001 gave 
a history of diabetes for 10 or 11 years, essentially giving 
an onset date of 1989 or 1990.  Significantly, a December 
2002 VA treatment record indicated that there was a strong 
family history of diabetes mellitus, type II, with the 
veteran's son, brother and two uncles all having been 
diagnosed. 

The veteran was afforded a VA examination in October 2004.  
However, the claims file was not available for review.  The 
veteran gave a history of being told that he was borderline 
diabetic when he was 22, and that he was diagnosed in 1991 
with diabetes mellitus adult onset at the Albuquerque VAMC.  
At this examination, the diagnosis was diabetes mellitus 
adult onset and diabetic neuropathy diagnosed April 2002.  
However, no opinion as to etiology was given. 

Since the claims file was not available for review at the 
October 2004 examination, the veteran was afforded another VA 
examination in January 2005.  The examiner stated that a 
review of the claims file did not indicate a diagnosis of 
diabetes mellitus during service given that all glucose 
readings in service were normal.  The examiner further stated 
that during military service exogenous obesity was present as 
well as at the October 2004 examination.  The examiner opined 
that since obesity is considered one of the risk factors for 
the development of diabetes mellitus, it was at least as 
likely as not that the veteran's diabetes mellitus was 
related to a circumstance of service (obesity).

Nevertheless, when weighing the medical evidence, the Board 
finds that the veteran's service medical records, which are 
silent with respect to any diagnosis of diabetes mellitus, as 
well as the January 2005 examiner's statement confirming that 
there was no diagnosis of diabetes mellitus during service 
have a higher probative value than the examiner's opinion 
that the veteran's diabetes mellitus was at least as likely 
as related to a circumstance of service (obesity).  The 
examiner did not provide any statistical data to support this 
opinion or give any explanation or analysis as to why obesity 
is a higher risk factor than other risk factors the veteran 
might have.  Medical evidence showed that the veteran has a 
strong family history of diabetes; however, the examiner does 
not even address this fact and explain why the obesity risk 
factor should be given more weight than a heredity risk 
factor. 

The Board has also taken into consideration the veteran's 
claim that he was treated for problems with his eyes while in 
service, which he believes were an early manifestation of his 
diabetes.  However, while the service medical records do show 
treatment for conjunctivitis while in service, they do not 
support the veteran's contention that this was a 
manifestation of diabetes as, again, the veteran's glucose 
levels were always normal while in service.  

Therefore, based on review of the medical record, the Board 
finds that service connection for diabetes mellitus is not 
warranted because there is no evidence that diabetes mellitus 
manifested while the veteran was on active duty service; nor 
is there any evidence that it manifested within one year of 
discharge from service, so the service incurrence of diabetes 
mellitus cannot be presumed.  The first medical evidence of 
diabetes was approximately in June 1994, three years after 
service.  Thus, a preponderance of the evidence is against 
the veteran's claim for service connection for diabetes 
mellitus.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Sleep Apnea Syndrome

The veteran is also claiming entitlement to service 
connection for sleep apnea syndrome.  Again, service medical 
records showed that the veteran was diagnosed with exogenous 
obesity.  His weight was constantly monitored and he was on a 
weight control program.  A March 1973 treatment record showed 
that the veteran complained of insomnia along with cold, 
malaise, nasal congestion, and mouth breathing.  However, the 
impression was upper respiratory infection with sinus 
congestion.  A September 1988 medical history report showed 
that the veteran claimed to have frequent trouble sleeping.  
However, a June 1989 service examination prior to discharge 
was silent with respect to any diagnosis of sleep apnea 
syndrome.  An attached medical history again indicated 
frequent trouble sleeping since 1987, etiology unknown, no 
treatment sought.  Significantly, a December 1989 pulmonary 
function test was normal.      

A February 1991 VA examination was silent with respect to any 
diagnosis of sleep apnea syndrome.  The first post service 
medical evidence concerning sleep apnea syndrome was a July 
1998 VA pulmonary function test, which indicated that the 
there were 537 desaturations during eight hours of sleep 
averaging 66.2 per hour. Thus, a full polysomnogram was 
ordered, which was done in October 1998.  The impression was 
severe obstructive sleep apnea with a strong positional 
component adequately treated at a CPA pressure of 12 cm.  A 
January 2000 VA examination for hypertension showed that the 
veteran had been diagnosed with morbid obesity with 
associated obstructive sleep apnea.   

The veteran was afforded a VA examination in October 2004.  
However, the claims file was not available for review.  The 
diagnosis was sleep apnea on CPAP nighttime.  The examiner 
indicated that a psychiatric examination would address 
whether the veteran's sleep disorder was related to his 
service-connected dysthymia.  No other opinion as to etiology 
was given.  The October 2004 VA psychiatric examination 
provided that the examiner did not feel qualified to offer an 
opinion as to whether the veteran's sleep disturbance was 
related to dysthymia as his use of the continuous positive 
air pressure machine had allowed the veteran to sleep 
uninterrupted for considerable periods.  The examiner thought 
his sleep apnea was the primary reason for past periods of 
insomnia.  

The January 2005 examination report stated that pulmonary 
function tests in May 1989 and December 1989 were normal.  
Again, the examiner stated that during military service, 
exogenous obesity was present as well as at the October 2004 
examination.  The examiner opined that as obesity is a known 
risk factor for sleep apnea disorder, it was at least as 
likely as not that the veteran's sleep apnea was related to a 
circumstance of service (obesity).

Essentially, the same analysis provided above for the 
veteran's claim for diabetes mellitus is also applicable to 
the veteran's claim for sleep apnea.  Again, the Board finds 
that the veteran's service medical records, which are silent 
with respect to any diagnosis of sleep apnea, as well as the 
January 2005 examiner's statement confirming that the 
veteran's pulmonary function tests were normal during service 
have a higher probative value than the examiner's opinion 
that the veteran's sleep apnea was at least as likely as 
related to a circumstance of service (obesity).  The examiner 
did not provide any statistical data to support this opinion 
or explanation addressing the other risk factors of sleep 
apnea.    

Therefore, based on review of the medical record, the Board 
finds that service connection for sleep apnea is not 
warranted because there is no evidence that sleep apnea 
syndrome manifested while the veteran was on active duty 
service.  Further, the first medical evidence of sleep apnea 
is in 1998, approximately seven years after service so there 
is no supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for sleep apnea syndrome.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Prior to February 16, 2000, a 30 percent rating, but no 
higher, is warranted for the veteran's service-connected 
dysthymia.  To that extent, the appeal is granted.

From February 16, 2000, a rating in excess of 50 percent is 
not warranted for the veteran's service-connected dysthymia 
with bipolar disorder, type II.  Further, service connection 
is not warranted for diabetes mellitus, type II, and sleep 
apnea syndrome.  To that extent, the appeal is denied. 



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


